COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Jack J. Grynberg and RSM Production Corporation v. Rodeo
                           Resources, L.P. and Jim Ford

Appellate case number:     01-19-00331-CV

Trial court case number: 2015-69097

Trial court:               11th District Court of Harris County

       This appeal is currently scheduled for submission on oral argument on February 16, 2021,
via Zoom. On January 22, 2021, the parties filed a joint motion to continue oral argument. In this
motion, the parties notified the Court that they have reached a settlement of their dispute, but this
settlement agreement requires court approval to be final. The parties request that this Court
continue argument until the settlement agreement receives court approval and the parties are able
to move to dismiss this appeal.
       We grant the parties’ joint motion to continue oral argument. This appeal will be removed
from the submission docket for February 16, 2021.


       It is so ORDERED.

Judge’s signature: /s/ April Farris
                       Acting individually        Acting for the Court


Panel consists of Chief Justice Radack and Justices Goodman and Farris

Date: January 28, 2021